Citation Nr: 1125737	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-08 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of perforated tympanic membranes.

2.  Entitlement to service connection for a left testicle condition, (status post resection for testicular seminoma), to include as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for a heart condition, to include as secondary to service connected asbestosis.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to June 1964.

This case comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), which continued and confirmed prior denials of service connection for residuals of perforated tympanic membranes and for a left testicle disorder, and denied service connection for a heart condition on a denovo basis.

Because the Veteran is now claiming his left testicle condition is secondary to Agent Orange exposure (a claim which had not been previously adjudicated in a prior final decision), the Board has recharacterized the issue to reflect this adjudication on a denovo basis.  

The appeal for service connection for a left testicle disorder and a heart disorder is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





FINDINGS OF FACT

1.  Service connection for a residuals of perforated tympanic membranes was last denied by the Board in a January 1997 decision.  

2.  New evidence received since the January 1997 decision does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 1997 Board decision denying service connection for residuals of perforated tympanic membranes is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1100 (2010).

2.  New and material evidence has not been received since the January 1997 rating decision, and the claim for service connection for residuals of perforated tympanic membranes is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23,353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  In addition, the Court issued a decision in Kent v. Nicholson, 20 Vet.App. 1 (2006), in which the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought, i.e. service connection.  The Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the United States Supreme Court (Supreme Court) reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of a decision of the Board, a court shall take due account of the rule of prejudicial error.  The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In the present case, the Veteran's claim on appeal was received in January 2008 and a duty to assist letter was sent in January 2008, prior to the July 2008 denial of this claim on the basis of new and material evidence not being submitted to reopen a previously denied claim.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of the Veteran's and VA's respective duties.  Additional notice was sent in April 2008.  

The Board also notes that in the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish the claim that were found insufficient in the previous denial.  In this case, the Veteran has been informed of the evidence necessary to establish his eligibility for VA benefits and of the necessity of presenting new and material evidence along with that definition.  The Board concludes that the January 2008 letter from the RO to the Veteran, adequately complied with the VCAA and subsequent interpretive authority, and that he has not been prejudiced by the notice and assistance provided.

Additionally, the duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there was any other information or evidence he considered relevant to this claim so that VA could assist in procuring that evidence.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were obtained.  Furthermore, VA and private medical records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Examination is not indicated where the evidence received does not constitute new and material evidence to reopen the claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Such notice was sent in the August 2008 letter.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duties to notify and assist the claimant.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of the matters decided herein on appeal.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  New and Material Claim

Service connection was denied for bilateral perforated eardrums (tympanic membranes) in a January 1997 Board decision.  Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2010).  

If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Board previously denied service connection for bilateral perforated eardrums in a January 1997.  The basis for the denial was that there was no competent medical evidence linking the Veteran's perforated eardrums to service or any incident in service.

Among the evidence previously before the Board were service treatment records which showed no evidence of ear problems or hearing loss on August 1960 entrance examination and the accompanying report of medical history.  The records did include a May 1962 record that noted he had prominent ears due to flaring of cartilages and was told he could have them repaired by plastic surgery after May 1, 1962.  In August 1963 he was treated for a cold with complaints of dull pain in his left ear when it is touched.  Examination showed the drum was dull and retracted slightly without other significant findings.  The impression was serous otitis media, left.  His May 1964 separation examination revealed normal ears and drums and no indication of hearing loss.  

The Veteran testified at a RO hearing in March 1990 wherein he described being exposed to trauma to his eardrums when he was entering a hatch just as the ship  fired salvos which knocked him through the hatch.  He was temporarily knocked out with both ears bleeding.  He described having treatment for ear infections after that and has had recurring infections since.  He was not sure if both ears were involved.  He indicated the last treatment he had for his ears was in 1984.  

Post service records previously before the Board in January 1997 mostly address treatment for other medical problems besides his ears and provided no pertinent information regarding his ears.  However a March 1992 record revealed the Veteran to report that he had hearing loss for a number of years and that he thought it might be related to his time in the military.  He requested a hearing evaluation.  Examination revealed that his ears had a moderate amount of wax but that his tympanic membranes (TMs) were normal.  He was assessed with hearing loss and sent for hearing evaluation.  An undated audiology test then revealed that there was apparently some evidence of sensorineural hearing loss from 4000 to 8000 Hertz and noted that he reported gradually increasing hearing loss and difficulty hearing in background noise, over distances or on the phone.  He also reported intermittent tinnitus.  He gave a history of noise exposure in the Navy from big guns and of ear infections in the 1960s.  No opinion was given as to the cause of his current complaints.  An October 1992 record noted complaints of episodes of dizziness when lying down and sometimes with rapid head motion.  He was also noted to have long standing hearing problems with abnormal tests earlier this year.  He denied any imbalance problems.  Examination of his ears showed a fair amount of wax.  He was assessed with vestibular neurontitis and was prescribed medication for his dizziness.  Subsequent records from April 1993, October 1993, April 1995 and June 1994 which primarily addressed recurrent respiratory infections included findings of clear TMs of his ears. 

Evidence received after January 1997 included records and examinations that mostly addressed other medical problems with no pertinent findings regarding the Veteran's ears.  However records from March 2007 included an audiology consult was done for complaints of difficulty conversing in the presence of noise, with hearing problems for 40 years, occasional tinnitus and occasional foul smelling discharge.  Otoscopy revealed intact TMs with no signs of infection.  Audiology was done for both ears although the frequencies were not made clear.  He was assessed with mild sensorineural hearing loss for both ears.  He was advised to follow up in a year.  Thereafter a March 2008 audiology consult noted that he had a recurrent ear infection with present problems of slight tenderness but no discharge.  Objective otoscopy showed hyperemic canal, but no perforations.  He was diagnosed with otitis externa and prescribed drops.  

The Veteran submitted a statement in August 2008 wherein he again related his history of having exposure to trauma in the form of large guns (described as a double salvo) that went off while he was going through a hatch and he was thrown against the bulkhead door.  His hearing testimony in April 2010 again described the circumstances of the exposure to acoustic trauma when the ship fired five inch guns just as he was going to open the hatch to inspect the outside.

Additional service department records, consisting of service personnel records received in October 2007 contain no pertinent evidence in regards to his claimed injury to his ears.  

The Board finds that new and material evidence has not been submitted to reopen a previously denied claim for service connection for perforated tympanic membranes.  The evidence submitted since January 1997, while new, is essentially duplicative of the earlier evidence which also contained the Veteran's lay report regarding the acoustic trauma, the history of ear infections treated in service and the post service evidence of some problems with hearing loss post service, but with no evidence of any abnormality of his TMs.  The new evidence continues to show that his TM's remain intact at present, thus tends to be unfavorable evidence as he is attempting to claim residual disability to his TMs.  As far as the postservice complaints and findings regarding hearing loss and tinnitus (but silent for any connection to any incident service), such complaints and findings were shown in the records submitted prior to January 1997, and so the post 1997 records showing such findings are duplicative of the prior evidence submitted.  Likewise the Veteran's lay evidence submitted after 1997 repeats his lay history regarding the acoustic trauma that was previously considered.  

In view of the above, the Board finds that new and material evidence has not been  received to reopen a previously denied claim for entitlement to service connection for perforated TMs.  38 U.S.C.A. § 5108: 38 C.F.R. § 3.156. 


ORDER

New and material evidence has not been received and the claim of entitlement to service connection for residuals of perforated tympanic membranes is not reopened and the appeal is denied.







REMAND

The Board finds it is necessary to remand the remaining issues of entitlement to service connection for a heart disorder, plus the issue regarding a left testicle disorder.

The Veteran is claiming entitlement to service connection for a heart disorder as secondary to service connected pulmonary asbestosis.  The RO has failed to fully develop this matter, although findings from a March 2003 VA lung disorders examination suggested a possible involvement of cardiac symptoms on the pulmonary test findings.  The Court has held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury. Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, this matter must be remanded to afford proper development and examination, as well as adjudication of this matter under the appropriate criteria.  

The Veteran is also claiming entitlement to service connection for a left testicle disorder, shown to be residuals of left testicle cancer.  Service connection had previously been denied for the left testicular disorder.  The Veteran has now raised the claim that his testicular condition is secondary to Agent Orange exposure.  This assertion was made during his Travel Board hearing.  The RO has not adjudicated this matter based on Agent Orange and must do so now on a denovo basis.  

The record presently does not reflect that the Veteran had service in Vietnam.  It is noted that a response from the National Personnel Records Center regarding another issue indicated that he did not have service in Vietnam.  It does not appear that the Veteran has met the criteria for presumptive exposure to herbicides such as Agent Orange, and furthermore, it is not currently apparent that the Veteran's left testicle cancer is among those listed as diseases presumptive to Agent Orange exposure.  Should his claimed exposure be substantiated, however, further examination may be needed to determine whether the testicular cancer (at the time diagnosed as testicular seminoma) falls within the range of cancers determined to be presumptive to such exposure.  See38 C.F.R. § 3.307, 3.309.  Even if it is not among the list of presumptive diseases, the Veteran is not precluded him from establishing a direct link between his exposure to Agent Orange in Vietnam and his subsequent development of testicular cancer.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a Veteran was not precluded under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act from establishing service connection with proof of direct actual causation).  Thus further development is needed in order for the AOJ to adjudicate this matter properly.  

Finally, the Veteran should be provided with an opportunity to identify for VA any outstanding records pertinent to his claims.  In particular, the Board notes that there is a lack of cardiovascular treatment records, and the Veteran should advise the AOJ of any additional records of such treatment that it should obtain.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to obtain his assistance in determining the names, addresses, and dates of treatments of any and all VA and private medical care providers, who may have outstanding records pertaining to his claims for service connection for heart and left testicle disorders.  After securing the necessary release(s), the AOJ should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2010).

2.  The AOJ should take further steps to attempt to verify the Veteran's claimed inservice exposure to Agent Orange, to include obtaining detailed information about such exposure from the Veteran, and forwarding such information to the U.S. Army and Joint Services Records Research Center's (JSRRC) or other appropriate official source to attempt to confirm whether or not the Veteran was exposed to h claimed exposure to Agent Orange.  If such confirmation is not obtained, the Veteran and his representative should be provided with information concerning the negative results.

3.  Thereafter, only if Agent Orange exposure is confirmed by the above development, schedule the Veteran for an appropriate VA examination for the purpose of obtaining a medical opinion indicating whether it is at least as likely as not that his cancer of the left testicle is a cancer that falls within the presumptive criteria for Agent Orange exposure.  38 C.F.R. § 3.309(e) (2010).  If the cancer is deemed to not fall within the criteria for disease presumptive to Agent Orange exposure, the examiner should opine whether is as likely as not that his cancer of the left testicle is directly attributable to any aspect of his military service - including, in particular, to his exposure to Agent Orange, or whether, instead, this condition is more likely the result of other factors, unrelated to his military service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

To facilitate making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical and other history, including a complete copy of this remand and the especially relevant medical and other evidence noted herein.

4.  After completion of the above, the Veteran should be scheduled for a VA cardiovascular disorders examination to determine the nature and etiology of his claimed heart disorder.  All indicated tests and studies should be undertaken.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard.  After a review of the claims file, it is requested that the examiner provide explicit responses to the following:

(i)  Does the Veteran have any current, chronic disability of the heart?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability or disabilities began in service or was the result of any incident in service?  

(ii)  If any disabilities of heart did not begin in service and were not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's service connected pulmonary asbestosis disability.   

Each opinion should contain comprehensive rationale based on sound medical principles and facts.

5.  Then readjudicate the Veteran's claims in light of the additional evidence.  If any benefit sought is not granted, send him and his representative a supplemental statement of the case (SSOC) and them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is hereby advised that failure to cooperate in the development of his claims, such as by not reporting for his VA examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


